Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/208,751 and Amendment filed on 05/26/2021. Claims 1, 5, 9-10 and 20 have been amended. Claims 8 and 17 have been previously canceled. Claims 1-7, 9-16 and 18-20 remain pending in the application.
2.  Claims 11-16 and 18-19 have been previously withdrawn from further consideration and must be canceled pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims (please see Office Actions filed on 07/13/2020 and 09/24/2020 accordingly).
3.  Rejection of claims 1-7, 9-10 and 20 under 35 U.S.C. § 103 has been withdrawn based on Applicant’s Amendment.

Allowable Subject Matter

4. Claims 1-7, 9-10 and 20 are allowed.
5. This application is in condition for allowance except for the presence of claims 11-16 and 18-19 directed to an invention non-elected in the Reply filed on 05/07/2019.
6.  Applicant needs to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner's Amendment and pass the case to issue. 
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 21 3, (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NAUM LEVIN/          Primary Examiner, Art Unit 2851